 


110 HR 2673 IH: Federal Aviation Administration Fair Labor Management Act of 2007
U.S. House of Representatives
2007-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2673 
IN THE HOUSE OF REPRESENTATIVES 
 
June 12, 2007 
Mr. Mica introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to facilitate the resolution of disputes between the Administrator of the Federal Aviation Administration and employees of the Administration in the course of collective negotiations. 
 
 
1.Short titleThis Act may be cited as the Federal Aviation Administration Fair Labor Management Act of 2007. 
2.Impasse procedures 
(a)MediationSection 40122(a)(2) of title 49, United States Code, is amended by striking the second sentence and all that follows and inserting the following: If the services of the Federal Mediation and Conciliation Service do not lead to an agreement, the provisions of subsection (j) shall apply..  
(b)Impasse proceduresSection 40122 of title 49, United States Code, is amended— 
(1)by redesignating subsection (j) as subsection (k); and 
(2)by inserting after subsection (i) the following: 
 
(j)Impasse procedures 
(1)Certification of negotiation impasseIf the Administration and the exclusive bargaining representatives of employees of the Administration participate in a mediation process of the Federal Mediation and Conciliation Service with respect to a negotiation under subsection (a) and the Service is unable to resolve a negotiation impasse between the parties— 
(A)the Service shall issue a written certification of the negotiation impasse; and 
(B)not later than 60 days following the date of issuance of the written certification, the parties of the negotiation shall request the Federal Service Impasses Panel described in section 7119 of title 5 to consider the matter. 
(2)Authority of Federal Service Impasses PanelIf a negotiation impasse is presented to the Panel under this subsection, the Panel shall investigate and consider the matter, and take actions with respect to the matter, using the authorities of the Panel under section 7119 of title 5 and regulations issued to carry out such section.  
(3)FactorsIn providing assistance to resolve a negotiation impasse presented to the Panel under this subsection, the Panel, or any private arbitrator selected pursuant to section 7119(b)(2) of title 5, shall take into consideration, to the extent relevant to the matter and in addition to any other relevant factors, the following: 
(A)The wages, hours, and conditions of employment of the employees involved in the impasse proceeding as compared to the wages, hours, and conditions of employment of— 
(i)employees performing similar services; 
(ii)employees in positions requiring similar skills and working under similar conditions; and 
(iii)other employees generally in public and private employment in comparable communities. 
(B)The overall compensation paid to the employees involved in the impasse proceeding, including— 
(i)direct wage compensation; 
(ii)overtime and premium pay; 
(iii)vacations, holidays, and other excused time; 
(iv)insurance, pensions, medical, and hospitalization benefits; and 
(v)all other benefits received. 
(C)The financial ability of the Administration to pay, as determined after review of the Administration’s current and preceding fiscal year budgets for salaries, operations, and maintenance. 
(D)Changes in the average consumer prices for goods and services, commonly known as the cost of living. 
(E)The peculiarities of the employment of the employees involved in the impasse proceeding as compared to employees in other trades and professions, including hazards of employment, physical qualifications, educational qualifications, mental qualifications, and job training and skills. 
(F)The terms of collective agreements negotiated between the parties involved in the impasse in the past providing for compensation and benefits, including the provisions for— 
(i)salary, insurance, and retirement benefits; 
(ii)medical and hospitalization benefits; and 
(iii)paid time off. 
(G)The impact of each proposal for resolving the impasse on— 
(i)the interests and welfare of the public; 
(ii)the continued provision of services to the public; 
(iii)the compensation and benefits of other employee groups and bargaining units of the Administration; and 
(iv)the air traffic control modernization efforts of the Administration. 
(H)Such other factors as are normally and customarily considered in determining compensation, benefits, and other conditions of employment in proceedings conducted by the Panel. . 
3.Effective dateThe amendment made by this Act shall apply to changes described in section 40122(a)(1) of title 49, United States Code, being negotiated or in impasse on or after May 31, 2007. 
 
